DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, & 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: The term "high" in claim 13 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose examination, if the prior art does not teach that the PDMS is a low molecular weight PDMS it will be considered to read on the limitation.
Claim 14:Claim 14 recites the limitation "self-crosslinking emulsion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40: Claim 40 recites the limitation “water-based” which renders the claim indefinite because it is unclear what the metes and bounds of “water-based” are given that claim 1 requires that water is present in the composition and applicant has not provided a special definition for the phrase.
For the purpose of examination, “water-based” is being interpreted as meaning that water is present.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 & 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3: Claim 3 recites that the polymeric substrate is a shrinkable polymeric substrate which does not further limit the subject matter of claim 1 because all polymer materials are shrinkable to some degree and there is no special definition in the specification for the term shrinkable polymer substrate which narrows the scope of all polymeric materials.
Claim 40: Claim 40 recites that the ink is “water-based” which fails to further limit the composition of claim 1 which requires that water be present.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 12-14, 16, 17, 19-21, 31, 32, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US PG Pub 2010/0283007; hereafter ‘007).
Claim 1, 3, & 40: ‘007 is directed towards a process of printing on a polymeric substrate (¶ 106), comprising:
providing an ink or coating composition comprising (see Example 1 & title):
at least one self-crosslinking acrylic polymer (Alberdingk M2959, ¶ 48 and Examples);
at least one coalescent (Rhoplex MC1834 can act as a coalescent by replacing said coalescent; ¶s 32, 50, & Example 1, ¶ 70);
at least one silicone emulsion (¶ 65); and
water (see Table after ¶ 71, pg 6);
wherein the self-crosslinking acrylic polymer has a glass transition temperature of greater than 0ºC (¶ 48);
applying the ink/coating composition of a) to a polymeric substrate (¶ 106); and
drying the ink/coating composition on the polymeric substrate (‘007 implies that the coating is dried, ¶ 36).
Claim 4: The self-crosslinking acrylic polymer has a glass transition of 20ºC (¶ 48).
Claim 9: The self-crosslinking acrylic polymer is an acrylic emulsion (¶ 28).
Claim 10: The coalescent has a glass transition temperature of less than 20ºC (the coalescent has a viscosity at 20ºC and thus is clearly a liquid at said temperature; ¶ 61).
Claim 12: The composition of ‘007 can comprise a self-crosslinking acrylic polymer Alberdingk M2959 which reads on claim 1 (¶ 48 & Example 1, ¶ 74) and an additional acrylic emulsion, Rhoplex MC1834, which has a Tg of 5ºC (¶ 50 & Example, 1, ¶ 74).
Claim 13: The silicone emulsion is a high molecular weight PDMS having reactive silanol groups (¶ 65).
Claim 14: Alberdingk M2959 can be used at a concentration of 22.60 wt% (¶ 105).
Claim 16: Alberdingk M2959 can be used at a concentration of 34.56 wt% (¶ 102).
Claim 17: The coalescent (Rhoplex MC1834) can be used at a concentration of 10.0 wt% (¶ 105).
Claim 19: The silicone emulsion is present at 0.5-2.5 wt% (¶ 71).
Claim 20: The composition comprises a pigment (¶ 17).
Claim 21: The composition comprises a pigment dispersion (¶ 25).
Claim 31: The composition is an overprint varnish (it is applied over something).
Claim 32: The composition is applied directly onto the substrate (¶ 106)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘007 as applied above, and further in view of Brown et al. (US Patent 4,028,294; hereafter ‘294).
Claim 7: ‘007 does not explicitly teach that the self-crosslinking acrylic polymer is a styrene/acrylic ester copolymer.
et al., US Patent 4,028,294 (see ¶ 30) and ‘294 teaches that the acrylic polymers can be copolymers of styrene and methyl methacrylate (¶ see Table 1, Ex 5, ‘294).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the copolymers as taught by ‘294 during the process of ‘007 because ‘007 exemplifies ‘294’s copolymers as suitable for the practice of the process of ‘007.
Claims 1-4, 9, 10, 14, 16, 17, 19-21, 31-33, 39, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Menoud et al. (US PG Pub 2005/0070628; hereafter ‘628) in view of Keller et al. (US PG Pub 2006/0127649; hereafter ‘649). As evidenced by BYK-024 (BYK-024 Data Sheet; 05/2014; hereafter BYK-024
Claims 1, 3, & 40: ‘628 is directed towards a water-based printing ink (title) for use in printing banknotes (¶s 2, 62, 87, & 90), comprising:
providing an ink or coating composition comprising:
at least one self-crosslinking acrylic polymer (¶ 12, 20, & 60);
at least one coalescent (¶s 5, 60, & 64);
at least one silicone emulsion (BYK 24 is used as a defoamer in an aqueous system and thus is an emulsion, ¶ 60); and
water (the composition is water-based, abstract);
wherein the self-crosslinking acrylic polymer has a glass transition temperature of -10-50ºC (¶ 22);
applying the ink/coating composition of a) to the banknote substrate (¶ 62); and
drying the ink/coating composition on the banknote substrate (¶ 51).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As discussed above, ‘628 teaches that the substrate is a banknote.
‘628 does not teach that the substrate is a polymeric substrate.
However, ‘649, which is directed towards security papers (title) such as banknotes (abstract), discloses that banknotes can comprise a film of polyethylene terephthalate or oriented polypropylene (¶ 32) on which security features can be printed with ink (¶ 25, 39, & 40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a banknote with the as disclosed in ‘649 as the particular banknote of ‘628 such that the process of ‘628 is performed on a banknote comprising a polyethylene terephthalate or oriented polypropylene film and thus the substrate is a polymeric substrate because the banknotes of ‘649 are an art recognized banknote on which it is known to print security features and thus the banknote of ‘649 would have predictably been suitable for the process of ‘628.
Claims 2 & 3: The substrate is polyethylene terephthalate or oriented polypropylene (¶ 32, ‘649).
Claim 4: Although the taught range of -10-50ºC is not explicitly the claimed range of 20-70ºC, it does overlap the claimed range.  Therefore it would have been obvious to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9: The self-crosslinking acrylic polymer is an acrylic emulsion (¶ 12, ‘628).
Claim 10: The composition can comprise CX-100 which is a crosslinking agent (i.e. coalescent; ¶ 5) which has a melting point of -30ºC (see CAS # 64265-57-2).
Claim 14: The self-crosslinking acrylic polymer is present at 30-70% based on the total weight of the ink (¶ 24).
Although the taught range of 30-70 wt% is not explicitly the claimed range of 5-60 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 16: The self-crosslinking acrylic polymer is present at 30-70% based on the total weight of the ink (¶ 24).
Although the taught range of 30-70 wt% is not explicitly the claimed range of 30-50 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 17: The coalescent is present at 0.25-3 wt% based on the total weight of the ink (¶ 27).
Although the taught range of 0.25-3 wt% is not explicitly the claimed range of 2-20 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 19: The silicone emulsion is present at 2 wt% (¶ 60).
Claim 20: The composition comprises a colorant (¶ 60).
Claim 21: The composition comprises a pigment dispersion (¶ 60).
Claim 31: The ink is printed over the surface.
Claim 32: The ink is printed directly onto the substrate (¶ 60).
Claim 33: ‘649 teaches that it is known to print multiple layers of the inks (¶ 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the ink over one or more previous inks to obtain the desired result because it is recognized in the art to apply several layers of ink to obtain the desired structure.
Claim 39: The composition is applied by gravure or flexographic printing (abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘628 in view of ‘649 as applied above, and further in view of Cook et al. (US PG Pub 2006/0128831; hereafter ‘831). As evidenced by BYK 24.
Claim 13: As discussed above, ‘628 teaches using BYK 24 in the ink composition and as evidenced by BYK 24, the compound is a defoaming agent.
‘628 does not teach using a high molecular weight polydimethylsiloxane (PDMS) having reactive silanol groups as the defoamer.
‘831, which is directed towards inks (title) discloses that PDMS that contains 10% or 30% active silicone (i.e. having reactive silanol groups) are recognized in the field as defoamer agents (¶ 76). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a PDMS having reactive silanol groups as the defoamer in place of BYK 24 because as taught by ‘831, PDMS with reactive silanol groups are art recognized defoamers suitable for use in inks and thus would have been suitable as the defoamer in the ink of ‘628.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 9, 10, 12-14, 16, 17, 19-21, 31-33, 39, & 40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,113,077 (hereafter ‘077). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are permutations and combinations of each other.
Claims 1, 3, 4, 7, 9, 10, 12-14, 16, 17, 19-21, 31-33, 39, & 40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,570,299 (hereafter ‘299). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are permutations and combinations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/James M Mellott/           Primary Examiner, Art Unit 1712